706 S.E.2d 230 (2011)
RS & M APPRAISAL SERVICES, INC.
v.
ALAMANCE COUNTY
v.
Ronald S. McCarthy and Kimberly Horton, Additional Counterclaim.
No. 491P10.
Supreme Court of North Carolina.
February 3, 2011.
S.C. Kitchen, Durham, for Alamance County.
Clyde Albright, Alamance County Attorney, for Alamance County.
Pamela S. Duffy, Burlington, for McCarthy, Ronald S.
Paul S. Messick, Jr., Burlington, for Horton, Kimberly.

ORDER
Upon consideration of the petition filed by Defendant (Alamance County) on the 15th of November 2010 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 3rd of February 2011."